 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA
10                             ----oo0oo----
11

12   FELICIA THOMPSON, INDIVIDUALLY        No. 2:18-cv-02422 WBS KJN
     AND AS SUCCESSOR IN INTEREST OF
13   KEITH AUSTIN THOMPSON

14               Plaintiff,                MEMORANDUM AND ORDER RE
                                           DEFENDANTS’ MOTIONS FOR
15        v.                               SUMMARY JUDGMENT
16   NARINDER SAUKHLA, M.D.; RUTH
     PORTUGAL; SILOCHANA NAIDOO;
17   BRIAN BRIGGS; MONICA R. CORTEZ;
     ANDRES D. GALVAN; BETHLEHEM
18   HAILE, M.D.; et al.

19               Defendants.

20

21                             ----oo0oo----

22             Plaintiff Felicia Thompson brought this action against

23   defendants Narinder Saukhla, M.D. (“Dr. Saukhla”), Ruth Portugal

24   (“Nurse Portugal”), and Brian Briggs (“Officer Briggs”),

25   individually and as the as successor-in-interest to her father,

26   decedent Keith Austin Thompson (“decedent” or “Thompson”),

27   seeking damages under 42 U.S.C. § 1983 for deliberate

28   indifference to a serious medical need in violation of the Eighth
                                       1
 1   Amendment, and alleging medical malpractice/professional

 2   negligence and wrongful death under California state law. 1    (See

 3   Second Amended Complaint (“SAC”) (Docket No. 34).)   Defendants

 4   now move for summary judgment on all claims except for

 5   plaintiff’s state law claims against Dr. Saukhla.    (See Def.

 6   Portugal’s Mot. for Summ. J. (“Portugal MSJ”) (Docket No. 81-1);

 7   Defs. Saukhla & Briggs Mot. for Summ. J. (“Saukhla & Briggs MSJ”)

 8   (Docket No. 85).)

 9   I.   Factual and Procedural Background
10             This action arises out of the death of Keith Thompson,

11   a 57-year-old inmate imprisoned at California Medical Facility

12   Prison (“CMF”) in Vacaville, California, in the early hours of

13   September 3, 2017.   (See Saukhla & Briggs Statement of Undisputed

14   Facts (“Saukhla & Briggs SUF”) No. 1 (Docket No. 83-1).)

15   Thompson suffered from several ongoing health conditions prior to

16   his death, including type II diabetes, chronic kidney disease,

17   glaucoma, and HIV.   (See Decl. of Diana Esquivel (“Esquivel

18   Decl.”), Ex. D, Record Review Report of Dr. Dan L. Field (“Field

19   Report”) at 3 (Docket No. 83-3).)
20
          1    Plaintiff’s original complaint alleged generally the
21   same claims as the operative complaint, but named other
22   defendants, who have since been dismissed. (See Compl. (Docket
     No. 1); Docket Nos. 28, 32, 78, 86.) The operative complaint
23   also names two other successors-in-interest to Thompson, Kibriyaa
     Taajwar (f/k/a Keith Thompson, Jr.) and Austin Shuntay Williams,
24   as defendants pursuant to California Code of Civil Procedure
     § 382, because plaintiff has been unable to ascertain whether
25   they choose to participate in the action. See Cal. Code Civ. P.
26   § 382; (SAC ¶¶ 8-9). Though Taajwar and Williams are named as
     nominal defendants, plaintiff does not assert any actual claims
27   or seek any relief from them. In reality, they are plaintiffs.
     See Hall v. Superior Ct., 108 Cal. App. 4th 706, 715 (2d Dist.
28   2003).
                                     2
 1              In the week leading up to his death, evidence shows

 2   that Thompson began feeling unwell, such that he was unable to

 3   work in his position as the chairman of the Men’s Advisory

 4   Council at CMF.    (Pl.’s Resp. to Defs. Saukhla & Briggs Statement

 5   of Undisputed Facts (“Pl.’s Resp. to Saukhla & Briggs SUF”) No.

 6   43 (Docket No. 89).)    On the afternoon of September 2nd,

 7   temperatures at CMF exceeded 110 degrees Fahrenheit.    (Id. at No.

 8   44).   Evidence shows that, around 4:30 p.m. that day, Thompson

 9   began to act incoherently and appear noticeably ill and weak.
10   (Id. at No. 45.)   Witnesses describe him as slurring his words
11   and expressing confusion as to where he was.    (Id. at Nos. 45-

12   46.)   Thompson asked his bunkmate, Melvin Smith, to help him cool

13   off in the dorm’s shower.    (Id. at No. 45.)   Thompson stated that

14   he wanted to keep his clothes on in the shower, and said he was

15   ready to go “man down,” a general term used in the prison context

16   to describe a situation where an inmate needs to be seen in the

17   prison emergency room as quickly as possible.    (Id. at Nos. 34,

18   45; Index of Exs. in Support of Portugal Mot. for Summ. J., Ex.

19   12 (“Portugal Dep.”) 34:10-25 (Docket No. 81-3).)
20              Because it was well-known that the dorm’s showers only

21   produced hot water, and due to Thompson’s erratic behavior, a

22   correctional officer, Cortez, was summoned.     (Id. at Nos. 46-47.)

23   Immediately upon seeing Thompson, Officer Cortez radioed for a

24   “man down.”   (Id.)   (Portugal Statement of Undisputed Facts

25   (“Portugal SUF”) No. 12 (Docket No. 81-2).)

26                 Nurse Portugal, who was working in CMF’s treatment

27   and triage area (“TTA”) that day, responded to the man down call,

28   arriving at the dorm at approximately 4:50 p.m.    (Portugal SUF
                                       3
 1   Nos. 3, 13; Pl.’s Resp. to Saukhla & Briggs SUF No. 47; Index of

 2   Exs. in Support of Portugal Mot. for Summ. J., Ex. 2 (“Portugal

 3   Decl.”) ¶¶ 9-10.)   Because of the heat, Nurse Portugal

 4   immediately transported Thompson back to the TTA and adjacent “B-

 5   1 clinic,” conducting an initial assessment of Thompson as she

 6   went.   (See Pl.’s Resp. to Saukhla & Briggs SUF No. 47; Portugal

 7   Decl. ¶¶ 9-10; Index of Exs. in Support of Portugal Mot. for

 8   Summ. J., Ex. 3 (“Thompson Initial Assessment”).)    Nurse Portugal

 9   recorded Thompson’s chief complaint as “exhaustion.”    (See
10   Thompson Initial Assessment.)

11               Upon arriving at the B-1 clinic, at 5:04 p.m., Nurse

12   Portugal performed at full assessment of Thompson.    (See Index of

13   Exs. in Support of Portugal Mot. for Summ. J., Ex. 4 (“TTA Flow

14   Sheet”).)   She recorded a generally normal review of Thompson’s

15   systems, but noted that his respiration was “slightly” rapid,

16   that he appeared drowsy (though oriented), and that his right

17   pupil was not reactive to light. (Portugal Dep. 41:20-46:20; TTA

18   Flow Sheet.)   Nurse Portugal further recorded a body temperature

19   of 96.5 degrees Fahrenheit and a Glasgow Coma Scale (“GCS”)
20   score--a measure of responsiveness involving the eye, verbal, and

21   muscular response levels--of 15/15 (a perfect score).     (TTA Flow

22   Sheet; Portugal Dep. 44:10-23, 53:24-54:2.)

23               At this point, plaintiff’s and defendants’ accounts of

24   events begin to diverge.   Nurse Portugal contends that, although

25   he was alert and oriented, Thompson refused to answer her

26   questions regarding his history and his complaints.    (See

27   Portugal Decl. ¶ 9.)   Nurse Portugal noted that Thompson had a

28   history of glaucoma, and concluded that his pupil reaction was
                                       4
 1   therefore not unusual.   (See id. at ¶ 12.)   Because Thompson

 2   followed commands by assisting medical staff in transferring him

 3   from the gurney to the bed in the TTA, responded to questions

 4   about his pain levels by asking for pain medication, and complied

 5   with requests to open his eyes, Nurse Portugal concluded that

 6   Thompson’s lack of response was voluntary, and inferred from his

 7   drowsiness that his chief complaint was “heat exhaustion,” though

 8   Thompson had not explicitly stated that he was feeling too hot or

 9   that he was suffering from heat exhaustion.   (See id. at ¶¶ 9-11;
10   TTA Flow Sheet; Portugal Dep. 39:10-41:19.)

11              Plaintiff contends that Thompson was not voluntarily

12   refusing to answer Nurse Portugal’s questions--rather, Thompson’s

13   responses of “let me sleep” or “leave [me] be” were indications

14   that Thompson was still experiencing the changes to his mental

15   status that had led officers in his dorm to call “man down” in

16   the first place.   (See Pl.’s Resp. to Portugal SUF Nos. 14.)

17   Though there is no evidence in the record that Nurse Portugal was

18   ever informed of Thompson’s behavior at the dorm, or that he had

19   been feeling sick for the past week, another inmate who was
20   present at the B-1 clinic, Earl Miller, testified that upon

21   Thompson’s arrival, Thompson “at times . . . didn’t know . . .

22   where he was at” and that “sometimes he looked at me like he

23   didn’t know me, and then an hour or so later, he would call me by

24   name.”   (Index of Exs. in Support of Pl.’s Opp’n at 118 (“Miller

25   Dep.”) 36:9-19.)

26              Plaintiff’s expert, Dr. Field, contends that the

27   behavior described by Miller, along with symptoms that Nurse

28   Portugal’s herself noted--that Thompson was having difficulty
                                      5
 1   moving on his own, that his eyes were initially closed, that his

 2   pupil was not reactive to light, and that he was not responsive

 3   to questioning--is more consistent with a GCS score as low as 9,

 4   which would represent a true medical emergency in this setting.

 5   (Pl.’s Resp. to Saukhla & Briggs SUF No. 53.)

 6              Nurse Portugal continued to monitor Thompson’s vital

 7   signs over the course of the next several hours, until Thompson

 8   was discharged from the clinic.    (See TTA Flow Sheet.)   In all,

 9   Nurse Portugal collected six sets of vital signs at 5:05 p.m.,
10   5:15 p.m., 6:30 p.m., 7:00 p.m., 8:00 p.m., and 9:00 p.m.       (See
11   id.)   Over the course of four hours, Thompson’s vitals remained

12   relatively stable and, if anything, appeared to improve: his

13   pulse decreased from 118 to 94, his temperature remained

14   approximately 96.5 degrees, his blood pressure decreased from

15   144/72 to 120/67, and his respiration remained relatively

16   constant at 22 breaths/minute.    (See id.)   While the other

17   inmate, Miller, testified that Thompson complained to nursing

18   staff that he was having trouble breathing (Miller Dep. 37:8-

19   38:9), Thompson’s blood-oxygen saturation was measured at 100%
20   throughout his stay in the clinic.    (Id.)

21              Because Thompson had been complaining of “10/10” pain

22   in his back, Nurse Portugal gave Thompson water and Tylenol at

23   approximately 6:00 p.m.   (Id. at 2; Portugal Dep. 47:5-50:25.)

24   She also performed a finger-stick blood sugar test at

25   approximately 6:30, which returned a normal value.    (Id.)

26              At approximately 6:50 p.m., Nurse Portugal called Dr.

27   Saukhla, the on-call doctor for the TTA and the B-1 clinic.

28   (Portugal SUF No. 18; Saukhla & Briggs SUF Nos. 2, 7.)     Nurse
                                       6
 1   Portugal informed Dr. Saukhla that Thompson had gone man down for

 2   “exhaustion” and conveyed Thompson’s vital signs, which reflected

 3   Thompson’s temperature of 96.5 degrees and slightly elevated

 4   blood pressure, pulse, and respiration rate.    (Saukhla & Briggs

 5   SUF No. 8; Portugal Dep. 72:21-73:6.)    She also provided Dr.

 6   Saukhla with a list of Thompson’s existing medical conditions.

 7   (See Esquivel Decl., Ex. C (“Thompson Med. Records”) at 13.)

 8   Nurse Portugal further informed Dr. Saukhla that she had given

 9   Thompson Tylenol for his back pain and that he had drank three to
10   four cups of water.   (Saukhla & Briggs SUF No. 8.)   Nurse
11   Portugal did not inform Dr. Saukhla that Thompson had been
12   complaining about shortness of breath or that he had been having
13   trouble breathing, but did inform him that Thompson’s blood
14   oxygen level was 100%.    (Id. at No. 16; Thompson Med. Records at
15   13.)   No evidence in the record suggests that Nurse Portugal

16   informed Dr. Saukhla that Thompson was unable or unwilling to

17   answer her questions or that he was experiencing signs of an

18   altered mental state.    (Saukhla & Briggs SUF No. 16.)

19              Dr. Saukhla was aware that it had been a particularly
20   hot day and that other inmates had been seen in the TTA and the

21   B-1 clinic for complaints of exhaustion due to dehydration.

22   (Saukhla & Briggs SUF No. 8.)    Based on this information and the

23   information Nurse Portugal provided, Dr. Saukhla considered the

24   possibility that Thompson’s complaints of exhaustion were

25   “secondary” to the heat (i.e., that they were caused by the heat

26   and not by some other underlying condition), and ordered that

27   Nurse Portugal observe Thompson for 45-60 minutes and provide him

28   plenty of fluids orally.    (Id. at No. 10.)   Dr. Saukhla did not
                                       7
 1   further inquire with Nurse Portugal to see if Thompson had

 2   exhibited any mental status changes.      (Pl.’s Resp. to Saukhla &

 3   Briggs SUF No. 10.)

 4             Plaintiff’s expert witness, Dr. Field, contends that

 5   had Dr. Saukhla inquired as to Thompson’s mental status and had

 6   Nurse Portugal informed Saukhla of the symptoms Thompson was

 7   exhibiting, Thompson’s need for emergency medical attention would

 8   have become clear at this time.    (Id.)   Plaintiff also contends

 9   that Nurse Portugal could not have accurately conveyed how much
10   water Thompson had drunk at that point because she was not
11   actively monitoring Thompson’s water intake.     (See id.)    While
12   Nurse Portugal testified that she gave Thompson a pitcher of

13   water to drink, one of the inmate janitors at the B-1 clinic,

14   Crumwell, provided a sworn declaration that he had to bring

15   Thompson a container of ice water because he did not have any and

16   was asking for water.   (Pl.’s Index of Exs. in Support of Pl.’s

17   Opp’n at 19 (“Crumwell Decl.”) (Docket No. 90).)     Crumwell also

18   stated that he had to lift Thompson up into a sitting position to

19   drink because he was unable to sit up on his own.     (Id.)
20             Nurse Portugal continued to monitor Thompson and called

21   Dr. Saukhla two more times before Thompson was discharged.

22   (Saukhla & Briggs SUF Nos. 13-17; Portugal SUF Nos. 21-28.)       Dr.

23   Saukhla noted Thompson’s vital signs and, based on the

24   information Nurse Portugal provided him, instructed her to

25   continue monitoring Thompson, give him dinner, and ensure he

26   drank plenty of fluids.   Nurse Portugal’s notes indicate that

27   Thompson ate 10-15% of his meal and that he was “resting

28   comfortably” during this time.    (Id.)    However, Crumwell, the
                                       8
 1   inmate janitor, stated that he had to assist Thompson in using

 2   the restroom and that Thompson was unable to feed himself when

 3   Crumwell brought him food.     (Crumwell Decl. at 2.)   Crumwell does

 4   not specify whether this food was in addition to the food Nurse

 5   Portugal says Thompson ate.     (See id.)   Another inmate in the

 6   clinic, Earl Miller, observed that, when a nurse brought Thompson

 7   his food, Thompson told her he could not eat anything.     (Index of

 8   Exs. in Support of Pl.’s Opp’n at 12 (“Miller Decl.”).)     Because

 9   Thompson continued to report his back pain as a 10/10, Nurse
10   Portugal administered Tylenol No. 3--Tylenol with codeine--
11   pursuant to a physician’s standing order (an order which permits
12   Nurse Portugal to administer the medication whenever certain
13   conditions are met).    (Portugal SUF No. 24; Portugal Decl. ¶ 18.)
14               By 9:41 p.m., when Nurse Portugal and Dr. Saukhla had

15   their third call, defendants’ contention is that Thompson

16   indicated that he was feeling better and that his back pain had

17   lessened to a 3/10.    (See Saukhla & Briggs SUF No. 16; Thompson

18   Med. Records at 13.)    Because Thompson’s vitals appeared to have

19   trended towards normalcy (Thompson Med. Records at 13; Portugal
20   Decl. ¶¶ 13, 19), Dr. Saukhla concluded that Thompson’s

21   dehydration had resolved, and ordered Nurse Portugal to encourage

22   Thompson to continue to drink fluids and to return Thompson to

23   his dorm.   (Portugal SUF No. 28; Saukhla & Briggs SUF No. 15.)

24               Officer Briggs arrived at the B-1 clinic to escort

25   Thompson back to his dorm at approximately 11:00 p.m.     (Saukhla &

26   Briggs SUF No. 18.)    When Briggs arrived, Thompson was still in

27   his bed.    (Id. at No. 19.)   Plaintiff offers witness testimony

28   indicating that, by the time Thompson was set to leave the clinic
                                        9
 1   with Officer Briggs, his condition had not improved and that, in

 2   fact, he was still too weak to stand on his own or move from his

 3   bed to a wheelchair, and was still complaining that he was having

 4   trouble breathing (though records indicate that his oxygen

 5   saturation levels were still at 100%).      (See Crumwell Decl.;

 6   Miller Dep. 37:8-45:9; Miller Decl.; TTA Flow Sheet.)

 7               Another nurse in the clinic, Nurse Joseph, informed

 8   Officer Briggs that Thompson was ready to go back to his housing

 9   unit and had already been cleared by medical staff.       (Saukhla &
10   Briggs SUF at No. 19.)     Briggs asked Thompson if he was ready to
11   go, and Thompson replied “Yes Briggs, I’m ready to go,” or words
12   to that effect.     (Id. at No. 20.)    Briggs contends that when he
13   escorted Thompson back to his room, Thompson seemed fatigued, as

14   if he had been tired, but was coherent.      (Id. at No. 75; Saukhla

15   & Briggs SUF No. 21.)     Briggs states that he was able to have a

16   full conversation with Thompson about Thompson’s release date,

17   sports, and children.     (Id.)

18               Plaintiff contends that Thompson was continuing to

19   experience mental status changes as Briggs escorted him back to
20   the dorm.    (See Pl.’s Resp. to Saukhla & Briggs SUF No. 21-22.)

21   Miller noted that, as Thompson was being wheeled out of the

22   clinic, he was not talking or looking around.        (Id. at No. 60.)

23   Plaintiff points out that even Briggs’ account--which describes

24   Briggs as moving slowly to ensure Thompson did not fall out of

25   his chair--implies that Thompson was having trouble staying

26   upright.    (Id.)   Multiple inmate witnesses reported that Thompson

27   was sliding out of his wheelchair and was still noticeably unwell

28   upon his return to the dorm.      (Id. at No. 78.)   One witness
                                        10
 1   stated that Thompson began rattling off numbers and saying that

 2   someone was after him.    (Index of Exs. in Support of Pl.’s Opp’n

 3   at 7 (“Smith Decl.”).)

 4             Within 10-15 minutes of arriving at his dorm, Thompson

 5   went “man down” for a second time, and was taken back to the TTA

 6   on a gurney.   (Id. at No. 77; Saukhla & Briggs SUF Nos. 23-25.)

 7   At approximately 11:30, Nurse Joseph called Dr. Saukhla and

 8   informed him that Thompson was not talking and was exhibiting

 9   loss of consciousness.    (Saukhla & Briggs SUF No. 26.)   Nurse
10   Joseph also informed him that Thompson’s temperature was 96.8,
11   his blood pressure and pulse had decreased, and that he was cold,
12   clammy, and drowsy.    (Id.)    Dr. Saukhla ordered that IV fluids be
13   administered and that Thompson be transferred to VacaValley

14   Hospital for a higher level of care.     (Id.)   Thompson died a few

15   hours later, in the early hours of September 3, 2017, at

16   VacaValley Hospital.    (Id.)

17             Plaintiff’s expert, defendants Saukhla and Briggs’

18   expert, and the Solano County Coroner all came to different

19   conclusions regarding the cause of Thompson’s death.     The Solano
20   County Coroner performed an autopsy shortly after Thompson’s

21   death, and concluded that the cause of death was acute mixed drug

22   intoxication based on his observation of elevated levels of

23   chlorpheniramine (a mild decongestant) and opiates in his blood.

24   (Index of Exs. in Support of Saukhla & Briggs Mot. Summ. J., Ex.

25   21 (“Vilke Dep.”) 20:6-23; Index of Exs. in Support of Pl.’s

26   Opp’n at 166 (“Field Dep.”) 35:23-36:22.)     Defendants’ expert,

27   Dr. Vilke, disagreed with this conclusion, and instead found that

28   Thompson’s death was caused by “hyperkalemia,” or elevated
                                        11
 1   potassium levels, due to kidney failure.   (Vilke Dep. 18:16-

 2   20:23.)   These elevated potassium levels caused Thompson to

 3   suffer a heart attack, which caused his death.   (Id.)

 4              Plaintiff’s expert, Dr. Field, also disagreed with the

 5   coroner’s conclusion that Thompson died from acute mixed drug

 6   intoxication.   Dr. Field instead concluded that Thompson likely

 7   died from sepsis leading to multiorgan failure and cardiac

 8   arrest.   (Field Report at 11.)   Dr. Field contends that, when

 9   Thompson first presented to the B-1 clinic, his vital signs
10   displayed 3 out of the 4 criteria for Systemic Inflammatory
11   Response Syndrome (“SIRS”), a deadly condition in which the body
12   is under attack.   (Field Report at 10; Index of Exs. in Support
13   of Pl.’s Opp’n, at 1 (“Field Rebuttal Report”).)   When combined
14   with an infection, SIRS becomes sepsis, the life-threatening
15   condition that Dr. Field contends Thompson ultimately died from.
16   (Field Rebuttal Report
17              The key vital sign that Dr. Field focuses on is
18   Thompson’s temperature--Dr. Field contends that Dr. Saukhla
19   should have recognized the possibility that Thompson was
20   suffering from SIRS based on his temperature of 96.5 degrees,

21   which Dr. Field states is hypothermic in the SIRS context and

22   inconsistent with Dr. Saukhla’s diagnosis of heat illness.

23   (Field Report at 10-11.)   Dr. Field concludes that, because

24   Thompson was suffering from symptoms of SIRS and was hypothermic,

25   Dr. Saukhla’s failure to inquire further into the possibility

26   that Thompson was exhibiting mental status changes and his

27   failure to transfer Thompson to an emergency medical setting fell

28   below the standard of care and constituted deliberate
                                       12
 1   indifference to Thompsons’ well-being.   (Field Rebuttal Report at

 2   2.)

 3   II.   Analysis

 4               Summary judgment is proper “if the movant shows that

 5   there is no genuine dispute as to any material fact and the

 6   movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

 7   P. 56(a).   The party moving for summary judgment bears the

 8   initial burden of establishing the absence of a genuine issue of

 9   material fact and can satisfy this burden by presenting evidence
10   that negates an essential element of the non-moving party’s case.
11   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
12               Alternatively, the movant can demonstrate that the non-

13   moving party cannot provide evidence to support an essential

14   element upon which it will bear the burden of proof at trial.

15   Id.   If the moving party has properly supported its motion, the

16   burden shifts to the non-moving party to set forth specific facts

17   to show that there is a genuine issue for trial.   See id. at 324.

18   “Where the record taken as a whole could not lead a rational

19   trier of fact to find for the non-moving party, there is no
20   genuine issue for trial.”   Matsuhita Elec. Indus. Co. v. Zenith

21   Radio Corp., 475 U.S. 574, 587 (1986).   Any inferences drawn from

22   the underlying facts must, however, be viewed in the light most

23   favorable to the party opposing the motion.   See id.

24         A.    Plaintiff’s § 1983 Claims for Deliberate Indifference
                 under the Eighth Amendment
25

26               Plaintiff’s operative complaint states a § 1983 claim

27   under the Eighth Amendment against all three defendants.    (See

28   generally SAC.)   To establish a violation of the Eighth Amendment
                                      13
 1   due to inadequate medical care, a plaintiff must establish that

 2   the alleged inadequacy rises to the level of “deliberate

 3   indifference to serious medical needs.”    Estell v. Gamble, 429

 4   U.S. 97, 106 (1976).    In the Ninth Circuit, the test for

 5   deliberate indifference consists of two parts.    See Jett v.

 6   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).    “First, the

 7   plaintiff must show a ‘serious medical need’ by demonstrating

 8   that ‘failure to treat a prisoner’s condition could result in

 9   further significant injury or the unnecessary and wanton
10   infliction of pain.’”    Id. (quoting WMX Techs., Inc. v. Miller,
11   104 F.3d 1133, 1096 (9th Cir. 1997)).    Second, the plaintiff must

12   show that “the defendant’s response to the need was deliberately

13   indifferent.”   Id.

14             All three defendants assert the defense of qualified

15   immunity from suit on plaintiff’s § 1983 claim.    The doctrine of

16   qualified immunity “protects government officials ‘from liability

17   for civil damages insofar as their conduct does not violate

18   clearly established statutory or constitutional rights of which a

19   reasonable person would have known.’”    Pearson v. Callahan, 555
20   U.S. 223, 231 (2009)(citing Harlow v. Fitzgerald, 457 U.S. 800,

21   818 (1982).)    To determine whether an official is entitled to

22   qualified immunity, the court considers: (1) whether there has

23   been a violation of a constitutional right; and (2) whether the

24   official’s conduct violated “clearly established” federal law.

25   Sharp v. Cnty. of Orange, 871 F.3d 901, 909 (9th Cir. 2016)

26   (citing Kirkpatrick v. Cnty. Of Washoe, 843 F.3d 784, 788 (9th

27   Cir. 2016)).

28              Qualified immunity is a question of law to be decided
                                      14
 1   by the court.    See Hunter v. Bryant, 502 U.S. 224, 228 (2009).

 2   Qualified immunity attaches when an official’s conduct does not

 3   violate clearly established statutory or constitutional rights of

 4   which a reasonable person would have known.    See Kisela v.

 5   Hughes, 138 S. Ct. 1148, 1152 (2018) (internal citations

 6   omitted).    Although the Supreme Court has established that the

 7   case law does not require a case to be directly on point for a

 8   right to be clearly established, existing precedent must have

 9   placed the statutory or constitutional question beyond debate.
10   See White v. Pauly, 137 S. Ct. 548, 551 (2017).    The Supreme
11   Court has also made clear that clearly established law should not

12   be defined at a high level of generality.    See Kisela, 138 S. Ct.

13   at 1152.    The plaintiff bears the burden of “proving that the

14   right allegedly violated was clearly established at the time of

15   the official’s allegedly impermissible conduct.”    Camarillo v.

16   McCarthy, 998 F.2nd 638, 640 (9th Cir. 1993).

17                Qualified immunity applies to cases brought under the

18   Eighth Amendment the same as it does to cases brought for

19   violations of rights provided by other amendments, such as the
20   Fourth Amendment.    See Estate of Ford v. Ramirez-Palmer, 301 F.3d

21   1043, 1049 (9th Cir. 2002).    It is obvious, however, that the

22   analysis in an Eighth Amendment case for deliberate indifference

23   to a serious medical need is different than in an excessive force

24   case, or even a detention or arrest case, under the Fourth

25   Amendment.    Because the Eighth Amendment inquiry asks whether a

26   prison official has deliberately ignored the serious medical need

27   of an inmate, one might speculate as to whether qualified

28   immunity is appropriate at all, as it is somewhat difficult to
                                       15
 1   imagine scenarios in which a reasonable official could think it

 2   was reasonable to be deliberately indifferent to a substantial

 3   risk of serious harm.   Indeed, in Hamilton v. Endell, 981 F.2d

 4   1062, 1066 (9th Cir. 1992), the Ninth Circuit held that a

 5   “finding of deliberate indifference necessarily precludes a

 6   finding of qualified immunity” for this very reason.

 7             However, just ten years after deciding Hamilton, the

 8   Ninth Circuit reversed course and held in Estate of Ford that the

 9   Supreme Court’s intervening decision in Saucier v. Katz, 533 U.S.
10   194 (2001) had effectively overruled Hamilton.   Estate of Ford,

11   301 F.3d 1049.   In Saucier, the Ninth Circuit had held that

12   qualified immunity was inappropriate in an excessive force case

13   because the constitutional inquiry--whether unreasonable force

14   was used in making the arrest--and the inquiry on qualified

15   immunity were the same.   Saucier, 533 U.S. at 202.   The Supreme

16   Court reversed, observing that the goal of qualified immunity

17   would be undermined if summary judgment were denied every time a

18   material issue of fact remains on an excessive force claim, and

19   holding that the qualified immunity inquiry therefore must be
20   analyzed separately from the constitutional inquiry.    Id.

21             Estate of Ford made clear that the principle espoused

22   in Saucier applies in the Eighth Amendment context as well.    See

23   Estate of Ford, 301 F.3d at 1049.    Qualified immunity must be

24   analyzed separately from the inquiry of whether an official has

25   exhibited deliberate indifference to a serious medical need,

26   because “the qualified immunity inquiry ‘has a further

27   dimension’”--the clearly-established law inquiry.     Id. (quoting

28   Saucier, 533 U.S. at 205).   This inquiry recognizes that “it is
                                     16
 1   often difficult for an officer to determine how the relevant

 2   legal doctrine will apply to the factual situation that he

 3   faces,” and, therefore, “all but the plainly incompetent or those

 4   who knowingly violate the law” have immunity from suit.    Id.

 5   “If the law at the time of an alleged violation did not clearly

 6   establish that the specific situation faced by an officer was

 7   sufficiently serious, ‘a reasonable prison official understanding

 8   that he cannot recklessly disregard a substantial risk of serious

 9   harm, could know all of the facts yet mistakenly, but reasonably,
10   perceive that the exposure in any given situation was not that
11   high.’”   Sandoval v. Cnty. of San Diego, 985 F.3d 657, 672 (9th
12   Cir. 2021) (quoting Estate of Ford, 301 F.3d at 1050).    In such a

13   circumstance, the official would be entitled to qualified

14   immunity even though he had, in fact, been deliberately

15   indifferent to what turned out to be a substantial risk of

16   serious harm.   See id.

17              Accordingly, the court must analyze whether defendants

18   are entitled to qualified immunity in the same manner it would in

19   a Fourth Amendment or any other context.    The court has the
20   discretion to analyze the “clearly established law” prong of the

21   qualified immunity analysis first, and, if analysis of that prong

22   proves dispositive, the court need not analyze the other.    See

23   Pearson, 555 U.S. at 236.    According to the Ninth Circuit, the

24   “dispositive inquiry” in the clearly-established analysis is

25   “‘whether it would be clear to a reasonable officer that his

26   conduct was unlawful in the situation he confronted,’ based on

27   the law at the time.”     Sandoval, 985 F.3d at 672 (quoting Estate

28   of Ford, 301 F.3d at 1050).
                                       17
 1                1.   Nurse Portugal

 2                Plaintiff has not met her burden of demonstrating that

 3   it would have been clear to a reasonable officer in Nurse

 4   Portugal’s position that her conduct was unlawful.    Plaintiff

 5   argues that, in the Ninth Circuit, it has been clearly

 6   established that prison officials violate the Constitution when

 7   they “deny, delay or intentionally interfere” with needed medical

 8   treatment.    See Jett, 439 F.3d at 1096; Sandoval, 985 F.3d at

 9   679.   The strongest case plaintiff offers in support of this
10   contention is Sandoval, which involved two separate holdings that
11   the conduct of three nurses did not warrant the application of

12   qualified immunity.

13                First, in Sandoval, the Ninth Circuit held that a jail

14   nurse was not entitled to qualified immunity for failure to

15   provide constitutionally adequate medical care where evidence

16   submitted by the plaintiff showed that the nurse had “fail[ed] to

17   provide any meaningful treatment to an inmate who was sweating

18   and appeared so tired and disoriented that a deputy urged that he

19   be re-evaluated.”    Id. at 680.   Despite being told by a sheriff’s
20   deputy that the inmate was shaking, tired, disoriented, and

21   needed to be looked at more thoroughly, the nurse merely

22   administered a duplicative, “very quick” blood sugar test, and

23   then failed to check on the detainee--who was obviously

24   exhibiting drug withdrawal symptoms and was visibly shaking--for

25   six hours, though his cell was only located 20 feet away.    Id.

26   Second, the Ninth Circuit held that two other jail nurses were

27   not entitled to qualified immunity where the evidence showed that

28   they delayed calling paramedics for over 40 minutes upon finding
                                        18
 1   an inmate who had collapsed to the ground and was completely

 2   “unresponsive and having a seizure or ‘seizure-like activity.’”

 3   Id. at 663.

 4             Sandoval is so factually distinguishable that it could

 5   not have placed a reasonable nurse in Portugal’s position on

 6   notice that her conduct was unlawful.   Undisputed evidence shows

 7   that Nurse Portugal responded to the initial “man down” call from

 8   Thompson’s dorm, transported him back to the B-1 clinic,

 9   attempted to evaluate the cause of his symptoms, measured his
10   vital signs, administered pain medication in response to his
11   requests, communicated with Dr. Saukhla, the on-call physician,
12   on three separate occasions, and carried out the treatment plan
13   formulated by Dr. Saukhla, ultimately measuring Thompson’s vital
14   signs six times over approximately four hours before sending
15   Thompson back to his dorm on Dr. Saukhla’s orders.   (See Pl.’s
16   Resp. to Portugal SUF Nos. 12-28; TTA Flow Sheet.)   While

17   plaintiff raises factual disputes as to whether Nurse Portugal

18   adequately monitored Thompson’s fluid intake, or accurately

19   reported how much he ate, the picture of Nurse Portugal’s care
20   that arises from the undisputed evidence is a far cry from simply

21   administering one “quick 10-second blood test” while otherwise

22   ignoring an inmate in obvious need of help for hours on end.    See

23   Sandoval, 985 F.3d at 680.

24             Nor is plaintiff’s argument that Nurse Portugal “failed

25   to accurately assess and observe that Mr. Thompson was

26   experiencing symptoms of mental status changes” persuasive.    (See

27   Pl.’s Resp. to Portugal SUF No. 14.)    At best, this is nothing

28   more than a disagreement with the medical conclusion Nurse
                                    19
 1   Portugal came to after attempting to assess plaintiff’s mental

 2   state on the way to and at the B-1 clinic.   It is true that the

 3   Ninth Circuit has held that prisoners have the right to be free

 4   from a “course of treatment that is medically unacceptable under

 5   the circumstances.”   Jackson v. McIntosh, 90 F.3d 330, 332 (9th

 6   Cir. 1996).    However, the Ninth Circuit has also made clear that

 7   this does not mean that every disagreement over medical treatment

 8   rises to the level of a constitutional violation--the state

 9   official must also have chosen that course of treatment in
10   conscious disregard of an excessive risk to the decedent’s
11   health.   See id.; Sandoval, 985 F.3d at 680 (“We emphasize that
12   this is not a case where a nurse mistakenly diagnosed a patient

13   after reasonably attempting to ascertain the cause of unexplained

14   symptoms.”).

15              Plaintiff does not provide any evidence that Nurse

16   Portugal purposefully or consciously avoided evaluating

17   Thompson’s mental state.   Rather, the undisputed evidence shows

18   that Nurse Portugal followed CMF policy by asking Thompson

19   questions regarding his complaints and performing a GCS
20   evaluation in order to assess his mental status.   (See Pl.’s

21   Resp. to Portugal SUF Nos. 14, 15, 18; Pl.’s Resp. to Saukhla &

22   Briggs SUF Nos. 38, 40.)   The undisputed evidence further shows

23   that, because Thompson answered at least some of Nurse Portugal’s

24   questions--by asking her to let him sleep, indicating that his

25   back hurt, and stating that he wanted pain medication--and

26   complied with her verbal commands, Nurse Portugal ultimately

27   concluded that Thompson’s failure to answer some of her questions

28   was not clinically significant.    (See Pl.’s Resp. to Portugal SUF
                                       20
 1   Nos. 14, 15, 18.)   Nurse Portugal’s expert witness, Nancy Booth,

 2   R.N., opined that Nurse Portugal’s assessment that Thompson was

 3   voluntarily refusing to respond to her initial inquiries was

 4   reasonable under the circumstances and within the standard of

 5   care for a nurse in a correctional setting.   (Index of Exs. in

 6   Support of Portugal MSJ, Ex. 20 (“Booth Decl.”) ¶ 17 (Docket No.

 7   81-3).)

 8             Plaintiff counters that, even if there is no direct

 9   evidence that Nurse Portugal consciously ignored Thompson’s
10   mental status changes, the fact that those mental status changes
11   were obvious to other eyewitnesses would allow a jury to conclude
12   that Nurse Portugal did consciously pursue a course of treatment
13   that posed an excessive risk to Thompson’s health by failing to
14   adequately describe those changes to Dr. Saukhla or escalate
15   Thompson’s care to an emergency medical setting.   See (Field
16   Report at 8); Farmer v. Brennan, 511 U.S. 825, 842 (1970) (noting

17   that a jury may infer a prison official’s knowledge of a

18   substantial risk “from the very fact that the risk was obvious”).

19             However, plaintiff points to no clearly established law
20   requiring a nurse to call 9-1-1 or alert a physician based on the

21   types of mental status changes observed by witnesses in this

22   case--occasionally appearing confused as to where one is,

23   slurring one’s words, babbling, and failing to remember other

24   inmate’s names.   A reasonable official in Nurse Portugal’s

25   position would simply not have concluded that failing to alert a

26   doctor or call an ambulance to transport Thompson to the

27   emergency room presented the same risk of harm as failing to call

28   a paramedic for an inmate who is completely unconscious and
                                     21
 1   actively seizing on the floor of a jail cell, especially

 2   considering the fact that Thompson was already located in a

 3   clinical (albeit not an emergency) setting and was already being

 4   treated by a physician.   See Sandoval, 985 F.3d at 680.

 5              The reasonableness of Nurse Portugal’s conduct is

 6   further evidenced by the testimony of her expert witness, Nancy

 7   Booth.   After a full review of the record--including the written

 8   declarations and depositions of eyewitnesses at the facility--Ms.

 9   Booth concluded that nothing in Thompson’s presentation should
10   have led Portugal to believe that Thompson was suffering from a
11   more serious illness that required emergent care.   (See Booth
12   Decl. ¶ 19.)    Though plaintiff’s expert, Dr. Field, disagrees,

13   the fact that a qualified expert opined that Nurse Portugal’s

14   course of treatment was medically acceptable under the

15   circumstances supports the conclusion that a reasonable nurse in

16   Portugal’s position would not have known that her course of

17   treatment violated the law.    See Jackson, 90 F.3d at 332.   Nurse

18   Portugal is therefore entitled to qualified immunity as to

19   plaintiff’s § 1983 claim for deliberate indifference under the
20   Eighth Amendment.

21              2.    Dr. Saukhla

22              Plaintiff has also failed to meet her burden of

23   demonstrating that law was clearly established such that a

24   reasonable physician in Dr. Saukhla’s position would have known

25   that his conduct was unlawful.   Plaintiff again cites to Jackson

26   for the proposition that Thompson “had a clearly established

27   right to be free from a course of treatment that is medically

28   unacceptable under the circumstances.”   Jackson, 90 F.3d at 332.
                                      22
 1   However, as noted above, the Ninth Circuit has made it clear that

 2   a mere “difference of medical opinion” does not, by itself,

 3   establish a violation of the Eighth Amendment.      Id.   In other

 4   words, the fact that a doctor misdiagnoses a patient or provides

 5   him with medically unacceptable treatment does not turn a claim

 6   of malpractice into an Eighth Amendment claim simply because the

 7   patient is a prisoner.    See Broughton v. Cutter Labs., 622 F.2d

 8   458, 460 (9th Cir. 1980).    To violate clearly established law,

 9   the defendant must have chosen the medically unacceptable course
10   of treatment in conscious disregard of an excessive risk to the
11   patient’s health.    See Jackson, 90 F.3d at 332.

12               In Jackson, the Ninth Circuit held that the physician

13   defendants were not entitled to qualified immunity at the motion

14   to dismiss stage because the plaintiff had adequately alleged

15   that the defendants denied him the opportunity for a kidney

16   transplant not because of an honest medical judgment, but “on

17   account of personal animosity.”    Id.   Here, plaintiff has

18   presented no evidence, and does not even appear to argue, that

19   Dr. Saukhla acted pursuant to any personal animosity toward
20   Thompson.

21               Rather, plaintiff relies on the testimony of her

22   expert, Dr. Field, to argue that Dr. Saukhla deliberately ignored

23   the possibility that Thompson was experiencing mental status

24   changes.    (See Field Report at 4, 10.)   Dr. Field faults Dr.

25   Saukhla for “failing to inquire about Mr. Thompson’s true mental

26   status.”    Id.   Because Thompson “met SIRS criteria, signifying a

27   potentially lethal condition, based on his abnormal vital signs

28   alone,” Dr. Field opines that Dr. Saukhla should have asked Nurse
                                       23
 1   Portugal additional questions regarding Thompson’s mental status

 2   to appropriately determine whether transport to emergency care

 3   was necessary.    (Field Report at 10-11.)    Dr. Field further

 4   argues that Dr. Saukhla should have asked about Thompson’s mental

 5   status even under his diagnosis of heat illness with dehydration,

 6   and that under this diagnosis, there were additional tests Dr.

 7   Saukhla should have ordered, including orthostatic evaluation and

 8   IV fluids.    (Id.)   Again, this argument presents little more than

 9   a difference of medical opinion.       See Jackson, 90 F.3d at 332.
10   There is a fundamental difference between not doing something the

11   doctor should have done and acting with deliberate indifference.

12                Dr. Saukhla’s expert, Dr. Vilke, testified that

13   Thompson’s vital signs could have been indicative of dehydration

14   as a result of heat exhaustion, and that his low body

15   temperature, while on the lower end of what is normal, was not

16   necessarily indicative of a more serious medical condition.

17   (Vilke Dep. 31:21-37:17.)    He further testified that, based on

18   the information Nurse Portugal provided Dr. Saukhla, Dr.

19   Saukhla’s inquiry into the circumstances surrounding Thompson’s
20   need to go “man down” and Dr. Saukhla’s chosen course of

21   treatment were medically reasonable.      (Vilke Dep. 33:17-34:10;

22   68:4-69:11.)

23                Plaintiff presents no evidence that Dr. Saukhla was

24   ever made aware of information from which he could infer that

25   Thompson was experiencing altered mental status or a continued

26   serious medical need warranting transfer to a higher level of

27   care.   Dr. Field even conceded in his deposition that nothing in

28   the medical records suggested that Dr. Saukhla was ever informed
                                       24
 1   by Nurse Portugal that Thompson was not responding, that he was

 2   babbling, or that he had any sort of altered mental status.

 3   (Field Dep. 119:8-123:19.)

 4             The undisputed evidence instead shows that Dr. Saukhla

 5   considered Thompson’s body temperature, as well as all of his

 6   other vital signs, and ultimately concluded that Thompson was

 7   likely suffering from heat exhaustion.   (See Saukhla & Briggs SUF

 8   Nos. 10-12.)   Plaintiff does not point to any clearly established

 9   law indicating that a physician has violated the Eighth Amendment
10   when he attempts, in good faith, to diagnose a patient’s
11   condition and, based on this diagnosis, chooses a course of
12   treatment that, while ultimately wrong, is medically acceptable
13   to at least some well-qualified members of the profession.     See
14   Jackson, 90 F.3d at 332.

15             This is not a case like Jett, where a doctor

16   purposefully delayed setting and casting an inmate’s fractured

17   thumb for six months, despite acknowledging that this course of

18   treatment was required to alleviate the inmate’s pain and avoid

19   permanent disfigurement.   See Jett, 439 F.3d at 1096.   In this
20   case, there is simply no evidence suggesting that Dr. Saukhla

21   “consciously disregarded” a substantial risk of harm resulting

22   from Thompson’s altered mental status that would have been

23   “obvious” to a reasonable physician in his position.     See

24   Jackson, 90 F.3d at 332.

25             If well-qualified experts disagree as to whether Dr.

26   Saukhla chose a medically acceptable course of action based on

27   the information available at the time, the risk of harm to

28   Thompson of failing to inquire as to Thompson’s mental status or
                                     25
 1   failing to order additional tests can hardly be said to have been

 2   “obvious” to a reasonable physician.    See id.   Dr. Saukhla is

 3   therefore entitled to qualified immunity as to plaintiff’s § 1983

 4   claim for deliberate indifference under the Eighth Amendment.

 5               3.   Officer Briggs

 6               Finally, plaintiff has also failed to demonstrate that

 7   Officer Briggs’ conduct violated clearly established law.

 8   Plaintiff, again relying on Sandoval, argues that Officer Briggs

 9   effectively “stood by” as Thompson suffered from what was
10   obviously acute distress in transporting him back to his dorm,
11   rather than taking some other action to treat his condition, such
12   as calling 9-1-1.   (See Pl.’s Opp’n at 10-11); Sandoval, 985 F.3d
13   at 680.   Plaintiff contends that any reasonable officer in

14   Briggs’ position would have realized that continuing to transport

15   Thompson back to his room, “away from necessary medical

16   treatment,” after seeing that he was slipping out of his chair

17   was constitutionally impermissible.    See id.

18               Again, Sandoval is distinguishable from the case at

19   hand.   Not only did Sandoval involve the reasonableness of the
20   actions of medically-trained nurses, as opposed to medically-

21   untrained correctional staff, it did not concern a situation in

22   which the defendant indisputably was acting pursuant to the

23   orders of medical staff.   See generally Sandoval, 985 F.3d at

24   657.    Plaintiff does not identify a single case in which a court

25   has held that a correctional officer must second-guess the

26   representation of medical staff that an inmate-patient is

27   medically cleared to return to his housing unit and call 9-1-1 or

28   otherwise summon emergency medical care.
                                       26
 1                To the contrary, the Supreme Court has held that

 2   “clearly established federal law does not prohibit a reasonable

 3   officer . . . from assuming that proper procedures . . . have

 4   already been followed.”    See White, 137 S. Ct. at 552.   Officer

 5   Briggs was therefore entitled to assume that proper medical

 6   procedures, including Nurse Portugal’s medical clearance of

 7   Thompson just minutes before, had been followed.    See id.

 8   Because plaintiff has failed to identify sufficiently specific

 9   constitutional precedents that would have alerted a reasonable
10   officer in Officer Briggs’ position that his conduct was
11   unlawful, Officer Briggs is entitled to qualified immunity on
12   plaintiff’s claim for deliberate indifference under the Eighth
13   Amendment.
14                For the foregoing reasons, defendants Portugal,

15   Saukhla, and Briggs are entitled to summary judgment on

16   plaintiff’s first claim for deliberate indifference under the

17   Eighth Amendment.

18        B.      Plaintiff’s State Law Claims

19                Because summary judgment will be granted on plaintiff’s
20   federal claim as to all three defendants against whom relief is

21   sought, the court no longer has federal question jurisdiction,

22   the alleged basis for federal jurisdiction in this case. 2      (See

23
          2    Plaintiff’s operative complaint does not allege that
24   diversity jurisdiction exists in this case. See generally SAC;
     see also 28 U.S.C. § 1332. Though plaintiff alleges that she is
25   a resident of Ohio, she does not present allegations related to
26   the citizenship of defendants Saukhla, Portugal, Briggs, Kibriyaa
     Taajwar, or Austin Shuntay Williams. (See SAC ¶¶ 7-17.) The
27   court is therefore unable to find that one of the two necessary
     prerequisites for diversity jurisdiction, complete diversity of
28   citizenship among the parties, is met in this case. See Fifty
                                     27
 1   SAC ¶¶ 4-5.)   Federal courts have “supplemental jurisdiction over

 2   all other claims that are so related to claims in the action

 3   within such original jurisdiction that they form part of the same

 4   case or controversy under Article III of the United States

 5   Constitution.”   28 U.S.C. § 1367(a).   But a district court “may

 6   decline to exercise supplemental jurisdiction. . . [if] the

 7   district court has dismissed all claims over which it has

 8   original jurisdiction.”   28 U.S.C. § 1367(c); see also Acri v.

 9   Varian Assocs., Inc., 114 F.3d 999, 1001 n.3 (9th Cir. 1997) (en
10   banc) (explaining that a district court may decide sua sponte to

11   decline to exercise supplemental jurisdiction).

12             The Supreme Court has stated that “in the usual case in

13   which all federal-law claims are eliminated before trial, the

14   balance of factors to be considered under the pendent

15   jurisdiction doctrine--judicial economy, convenience, fairness

16   and comity--will point toward declining to exercise jurisdiction

17   over the remaining state-law claims.”   Carnegie- Mellon Univ. v.

18   Cohill, 484 U.S. 343, 350 n.7 (1988).

19             Here, comity weighs in favor of declining to exercise
20   Associates v. Prudential Ins. Co. of Am., 446 F.2d 1187, 1190
     (9th Cir. 1970) (“The prerequisites to the exercise of
21   jurisdiction are specifically defined. They are conditions which
22   must be met by the party who seeks the exercise of jurisdiction
     in his favor. He must allege in his pleading the facts essential
23   to show jurisdiction. If he fails to make the necessary
     allegations he has no standing.” (quoting McNutt v. Gen. Motors
24   Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1935)); Elshazi
     v. Dist. of Columbia, 415 F. Supp. 3d 20, 28 n.5 (D.D.C. 2019)
25   (concluding that, although plaintiff “may have been able to may
26   have been able to bring [his] case under the Court's diversity
     jurisdiction,” because he had not invoked diversity jurisdiction
27   or pled the citizenship of the defendants, he “ha[d] not
     established that complete diversity of citizenship exists”).
28
                                     28
 1   supplemental jurisdiction over plaintiff’s state law claims

 2   against defendants for “Wrongful Death: Negligence/Malpractice”

 3   and “Wrongful Death, Code Civ. Proc. § 377.60.”        (See SAC at 13.)

 4   The state courts are fully competent to adjudicate such claims.

 5   Some of plaintiff’s claims raise peculiar questions of state

 6   law. 3       Such questions are better left to California courts to

 7   resolve.

 8                   As for judicial economy, plaintiff’s state law claims

 9   have not been the subject of any significant litigation in this
10   case.        Judicial economy does not weigh in favor of exercising
11   supplemental jurisdiction.        And finally, convenience and fairness
12   do not weigh in favor of exercising supplemental jurisdiction
13   over plaintiff’s remaining state law claim.        The federal and
14   state fora are equally convenient for the parties.        There is no
15   reason to doubt that the state court will provide an equally fair
16   adjudication of the issues.        There is nothing to prevent
17   plaintiff from refiling her state law claims against the
18   remaining defendants in state court, 4 and any additional cost or
19
              3For instance, plaintiff’s claim for medical malpractice
20   against Nurse Portugal would require the court to address the
     question of whether plaintiff’s retained expert, Dr. Field, is
21   qualified to offer expert testimony. California law prohibits
22   expert physicians from testifying as to the applicable standard
     of care for nurses in medical malpractice claims “absent some
23   ‘certification, expertise or relevant knowledge’ of the
     applicable standard of care.” Trujillo v. Cnty. of Los Angeles,
24   951 F. App’x 968, 972 (9th Cir. 2018). Because plaintiff’s
     expert, Dr. Field, is not a registered nurse, the court would
25   have to deal with the knotty issue of whether his experience
26   working with and supervising nurses throughout his career would
     qualify him to opine on the applicable standard of care for Nurse
27   Portugal in light of California case law.
          4    “[T]he period of limitations for any claim asserted
28   under [28 U.S.C. § 1367(a)], and for any other claim in the same
                                     29
 1   delay resulting therefrom should be minimal.   Accordingly, the

 2   court declines to exercise supplemental jurisdiction and will

 3   dismiss plaintiff’s remaining state law claims without prejudice

 4   to refiling in state court.

 5              IT IS THEREFORE ORDERED that defendants’ motions for

 6   summary judgment (Docket Nos. 81, 83) be, and the same hereby

 7   are, GRANTED as to plaintiff’s first claim for deliberate

 8   indifference to serious medical needs or serious risk of harm in

 9   violation of the Eighth Amendment under 42 U.S.C. § 1983.
10   Plaintiff’s remaining claims against defendants under California
11   law are DISMISSED WITHOUT PREJUDICE to refiling in state court.
12   Dated:   April 27, 2021
13

14

15

16

17

18

19
20

21

22

23

24

25

26   action that is voluntarily dismissed at the same time or after
     the dismissal of the claim under subsection (a), shall be tolled
27   while the claim is pending and for a period of 30 days after it
     is dismissed unless State law provides for a longer tolling
28   period.” 28 U.S.C. § 1367(d).
                                     30
